RENDERED: APRIL 15, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1890-MR

TROY COX                                                            APPELLANT


                 APPEAL FROM BOYLE CIRCUIT COURT
v.              HONORABLE DARREN W. PECKLER, JUDGE
                       ACTION NO. 19-CI-00340


KATHLENE KENNY                                                        APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Troy Cox, an inmate at the Northpoint Training Center

(NTC), appeals from the Boyle Circuit Court’s dismissal of his declaratory

judgment action in which he requested a review of a prison disciplinary

proceeding. For the reasons set forth herein, we affirm.

            On December 29, 2018, prison authorities found two orange film

strips which were identified as Suboxone. The strips were located on top of Cox’s
locker under his television. Cox was charged with possession or promoting

dangerous contraband. Corrections Policies and Procedures (CPP) 15.2 (Category

VI) (3) classifies possessing or promoting dangerous contraband as a major

violation. The CPP defines dangerous contraband in conformity with Kentucky

Revised Statutes (KRS) 520.010(3) which includes “any controlled substance[.]”

Suboxone, a trade name for buprenorphine, is a controlled substance and is listed

as Schedule V narcotic analgesic. Although legitimately prescribed by physicians

in the treatment of addiction, Suboxone is itself subject to widespread abuse.

             Cox’s disciplinary hearing was conducted on January 3, 2019.

Neither Cox nor his counsel called any witnesses or made any statements. The

NTC adjustment committee found Cox guilty, divested him of 60 days of good

time credit, and assessed him fifteen days of disciplinary segregation.

             Cox filed a petition for declaration of rights with the Boyle Circuit

Court against NTC Warden Brad Adams (the warden), Adjustment Officer Allyson

Lambert, and Kathleen Kenny. On September 17, 2019, while Cox’s petition was

pending, the warden conducted a review of the matter and determined to vacate

Cox’s loss of good time credit leaving him to only serve fifteen days of

disciplinary segregation.

             The respondents filed a motion to dismiss based upon the fact that,

once Cox’s loss of good time credit was vacated, Cox could no longer claim


                                         -2-
deprivation of a protected liberty or property interest and, therefore, his claims

were moot. The circuit court granted the motion. In its order of dismissal, the

circuit court noted that an inmate has no constitutional right to be held in a prison’s

general population and does not possess a protected property interest in freedom

from segregation.

             On appeal, Cox argues that the “NARK II” field test used to

determine the substance found was insufficient, on its own, to sustain his

conviction and argues that no proper foundation was laid for establishing the

accuracy of the test or whether the test was properly conducted. Cox also argues

that his conviction should not “escape judicial review” only because his good time

credits were ultimately restored, claiming such actions are arbitrary and capricious

in violation of Section 2 of the Kentucky Constitution.

             We are authorized to affirm the lower court’s decision for any reason

supported by the record. Emberton v. GMRI, Inc., 299 S.W.3d 565, 576 (Ky.

2009). Dismissal of Cox’s petition pursuant to Kentucky Rules of Civil

Procedure (CR) 12.02(f) for failure to state a claim upon which relief can be

granted is a pure question of law. Therefore, an appellate court reviews such

matters de novo. Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010).

             While “prisoners do not shed all constitutional rights at the prison

gate, . . . [d]iscipline by prison officials in response to a wide range of misconduct


                                          -3-
falls within the expected perimeters of the sentence imposed by a court of

law.” Sandin v. Conner, 515 U.S. 472, 485, 115 S.Ct. 2293, 2301, 132 L.Ed.2d

418 (1995). When a prisoner establishes a valid liberty interest that is entitled to

protection, “the implementation of procedural safeguards in the punishment for

rule infractions must be tempered by the serious concern for prison security and the

safety of both inmates and staff.” Webb v. Sharp, 223 S.W.3d 113, 118 (Ky.

2007). When due process protection is warranted is based upon the consequences

of inmate discipline.

             CPP 10.2 addresses the restrictions associated with the special

management or special housing of inmates including those of disciplinary

segregation. Restrictions under special management include reduced canteen and

telephone privileges but allow inmates the opportunity to shower and shave not

less than three times weekly, and to exercise outside the cell for one hour a day

five days a week. Inmates still retain the same opportunities as the general

population to meal service, access to barber and hair care, and to receive and send

mail. They also have access to legal materials, reading and writing materials, and

visitation. Importantly, as in Sandin, there are no differences in the conditions

between the various special housing types. Therefore, Cox did not suffer “atypical

and significant hardship on the inmate in relation to the ordinary incidents of

prison life.” Sandin, 515 U.S. at 484, 115 S.Ct. at 2300. In applying this test and


                                         -4-
ruling that the prisoner had no right to due process before he was subjected to

thirty days of disciplinary segregation, the Court in Sandin determined that the

prisoner’s punishment through disciplinary segregation “mirrored those conditions

imposed upon inmates in administrative segregation and protective custody[,]” and

“did not exceed similar, but totally discretionary, confinement in either duration or

degree of restriction.” Id. at 486, 115 S.Ct. at 2301. Numerous other cases have

held that segregation for periods exceeding the 15 days served by Cox, with

harsher conditions than those imposed under the Kentucky CPP, did not rise to the

level of atypical and/or significant hardship. See Marksberry v. Chandler, 126

S.W.3d 747, 750-51 n.16 (Ky.App. 2003).

             In his last argument, Cox relies on Black v. Department of

Corrections, No. 2017-CA-001048-MR, 2018 WL 4050538, at *1 (Ky.App. Aug.

24, 2018) (unpublished), for the suggestion that the NARK II test should be

considered per se insufficient to support his conviction. In Black, this Court noted

that the record in a marijuana possession case did not establish that the corrections

officer conducting the test followed procedure or that the results of the NARK II

test were reliable. Those matters became issues for the Court of Appeals only

because Black, at his hearing, denied possession of the substance and challenged

the field test results. Thus, the test and the circumstances around it became issues

of fact for the hearing committee subject to later judicial review. Here, however,


                                         -5-
neither Cox nor his counsel: (1) ever denied the substance found was Suboxone;

(2) ever objected to the use of, or results of, the NARK II test; or (3) ever denied

that the substance found belonged to Cox. By such inaction, any belated objection

to the test or its results was effectively waived. No one at NTC was required to lay

any additional pro forma foundation for the test or its accuracy if the ultimate

finding, that the substance confiscated from Cox was Suboxone, was never

questioned.

              In Webb, the Kentucky Supreme Court went on to consider whether

there was other evidence in addition to a field test to establish the substance

confiscated from inmates was marijuana. The Court affirmed the convictions

because the inmates’ reactions to the substances being discovered indicated

contraband and “the inmates elected not to testify or assert that the substance was

not what the officers believed it to be.” Webb, 223 S.W.3d at 120. See White v.

Boards-Bey, 426 S.W.3d 569, 576 (Ky. 2014) (explaining that a prisoner’s silence

can be considered against a prisoner in a prison disciplinary hearing). Under those

circumstances, the Court ruled that even with the field tests excluded, it was

“common sense” that there was “some evidence” to support the decision reached

by the hearing officers. Webb, 223 S.W.3d at 121.

              Similar to the prisoners in Webb, there is nothing in Cox’s conduct or

the record before us to make us question that the substance recovered was anything


                                          -6-
other than contraband. The record here contains nothing other than evidence

supporting the verdict reached.

             Finally, pursuant to Superintendent, Massachusetts Correctional

Institution, Walpole v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 2773, 86 L.Ed.2d

356 (1985), we find that Cox’s due process rights were adequately protected. In

Hill, it was established that minimum due process requirements are met if “the

findings of the prison disciplinary board are supported by some evidence in the

record.” Id. at 454, 105 S.Ct. at 2773. In applying this “some evidence” standard,

the Court noted that the “relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.” Id. at

455-56, 105 S.Ct. at 2774. As such, we are unable to ascertain any procedural due

process violations or arbitrary conduct in violation of Section 2 of the Kentucky

Constitution from the record before us.

             Accordingly, we affirm the Boyle Circuit Court’s order of dismissal

of Cox’s petition seeking a declaration of rights for failure to state a claim on

which relief can be granted.

             ALL CONCUR.

 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Troy Cox, pro se                           Kristin Wehking
 Burgin, Kentucky                           Frankfort, Kentucky




                                          -7-